DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/20, 12/7/20 and 2/15/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the abstract is over 150 words long.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36, 38-41, 43, 48, and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over DeMar, US 20190044114.
As to Claims 36, 38, and 52:

    PNG
    media_image1.png
    597
    705
    media_image1.png
    Greyscale

	DeMar discloses a battery pack (Fig. 7 above), comprising:

at least one rectangular cell accommodating unit, disposed in the battery pack housing, and a plurality of rectangular cells, generally disposed along the second direction in the at least one rectangular cell accommodating unit, each rectangular cell defining a thickness of D, a length of L, a height of H. and a volume of V (see “… Dimensions of each battery… a height H from about 8 to about 12 inches; a width W from about 15 to about 44 inches… a depth D from about 16 to about 30 inches…”, [0031], Fig. 1),
wherein the battery pack has a dimension greater than or equal to 600 mm or 24 inches along the first direction;
the battery pack has a dimension greater than or equal to L along the first direction [0031];
only one rectangular cell is disposed along the first direction in each rectangular cell accommodating unit (as shown in figure 7, each rectangular box is filled with one rectangular cell); and
a length of at least one rectangular cell extends from one side of the rectangular cell accommodating unit to the other side of the rectangular cell accommodating unit along the first direction, and meets: L > H, L > D, 24 inches < L < 44 inches, 2 < L/D < 4, 0.0078 in-2 <
L/V < 0.002 in-2, 0.9 < L/H < 1.5 (see “… Dimensions of each battery… a height H from about 8 to about 12 inches; a width W from about 15 to about 44 inches… a depth D from about 16 to about 30 inches…”, [0031], Fig. 1),
wherein the battery pack housing comprises a bottom housing and a sealing cover, the bottom housing and the sealing cover form the at least one rectangular cell accommodating unit wherein the bottom housing is a tray, the tray comprises a first frame and a second frame disposed opposite to each other along the first direction, the rectangular cell accommodating unit is formed between the first (see Fig. 7).
Even though DeMar does not disclose the same claimed range of dimension for the batteries, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the range as disclosed above as to achieve the claimed range as battery dimension is depending on the application and the capacity required.
As to Claims 39-41:
	DeMar discloses a first transverse beam is disposed in the battery pack housing and extends along the first direction; the first transverse beam separates an interior of the battery pack housing into two rectangular cell accommodating units (see Fig. 8).

    PNG
    media_image2.png
    616
    447
    media_image2.png
    Greyscale

As to Claim 43:
	DeMar discloses inner wall surfaces of the first frame and the second frame facing toward the rectangular cell have a protruding support plate, a side of the support plate facing toward the sealing 
    PNG
    media_image3.png
    616
    447
    media_image3.png
    Greyscale
cover comprises a support surface that supports a rectangular cell, and a side of the support plate away from the sealing cover comprises a mounting surface for mounting a bottom plate of the battery pack housing, and the support plate, the rectangular cell, and the bottom plate jointly defines a heat preservation cavity for accommodating a heat preservation layer (see Fig. 7 below).

    PNG
    media_image4.png
    597
    705
    media_image4.png
    Greyscale

As to Claim 48:
(see Fig. 8 above).
As to Claim 53:
	DeMar discloses a vehicle comprising the battery pack according to claim 36 above (see [0041]).




Claims 44-47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over DeMar, US 20190044114, as applied to Claim 36 above, and further in view of Adachi et al., US 20130130070 (hereinafter, Adachi).
As to Claim 44:
	DeMar discloses each of the inner wall surfaces of the first frame and the second frame facing toward the rectangular cell (see Fig. 7 above), but DeMar does not disclose a first connection surface as claimed.
	In the same field of endeavor, Adachi also discloses a battery pack comprising of rectangular cell in a housing 7 (see Fig. 6) similar to that of DeMar.  Adachi further discloses connection surface as sh
    PNG
    media_image5.png
    579
    769
    media_image5.png
    Greyscale
own below where the terminals 12a/12b and exhaust vent 12c are connected to the corresponding support surface of insulation cover 8 ([0052], Fig. 6).
It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate a connection surface as to connect the terminals and exhaust vent to the ([0050], Fig. 5, 6).
As to Claim 45:

    PNG
    media_image6.png
    579
    769
    media_image6.png
    Greyscale
	DeMar discloses each of the inner wall surfaces of the first frame and the second frame facing toward the rectangular cell (see Fig. 7 above), but DeMar does not disclose a first connection surface as claimed or the end plate. 	
In the same field of endeavor, Adachi also discloses a battery pack comprising of rectangular cell in a housing 7 (see Fig. 6) similar to that of DeMar.  Adachi further discloses connection surface as sh
    PNG
    media_image5.png
    579
    769
    media_image5.png
    Greyscale
own below where the terminals 12a/12b and exhaust vent 12c are connected to the corresponding support surface of insulation cover 8 ([0052], Fig. 6).  The end plate is incorporated into the connection surface as shown above as to make a compact structure – the end plate would be adjacent to the battery and it is between the connection surface and the battery.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate a connection surface as to connect the terminals and exhaust vent ([0050], Fig. 5, 6).
As to Claim 46:
	DeMar discloses at least one of two end surfaces of the rectangular cell comprises an explosion-proof valve (see “vent connection apparatus…”, [0058, 0059]), but does not does not corresponding connection of the exhaust vent to the external vent as claimed.
In the same field of endeavor, Adachi also discloses a battery pack comprising of rectangular cell in a housing 7 (see Fig. 6) similar to that of DeMar.  Adachi further discloses connection surface as sh
    PNG
    media_image5.png
    579
    769
    media_image5.png
    Greyscale
own below where the terminals 12a/12b and exhaust vent 12c are connected to the corresponding support surface of insulation cover 8 ([0052], Fig. 6). 
It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate a connection surface as to connect the terminals and exhaust vent to the support plate as to improve the structure of the battery [0009] by decreasing the pressure inside the battery case and prevent the battery cell itself from being opened or broken ([0050], Fig. 5, 6).
As to Claim 47:
	DeMar disclose a sealing cover as shown above but does not disclose a management accommodating cavity and a power distribution component as claimed.

It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate a connection surface as to connect the terminals and exhaust vent to the support plate as to improve the structure of the battery [0009] by decreasing the pressure inside the battery case and prevent the battery cell itself from being opened or broken ([0050], Fig. 5, 6).
	Moreover, it has been held that re-arrangement, or reversal of parts is obvious.  Succinctly stated, fact that the claimed management component and power distribution component are structurally rearranged, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed hydrophilic and hydrophobic layers was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
As to Claim 49:

    PNG
    media_image7.png
    619
    705
    media_image7.png
    Greyscale

	DeMar discloses he tray further comprises a third frame along the second direction, the third frame provides a pressure for rectangular cells adjacent to the third frame (see Fig. 7 above);
	DeMar does not disclose a side blade in between the third or fourth frame or side surface of the cell protruding toward the third or fourth frame.  
	In the same field of endeavor, Adachi also discloses a battery pack comprising of rectangular cell in a housing 7 (see Fig. 6) similar to that of DeMar.  Adachi further discloses connection surface as shown below where the terminals 12a/12b and exhaust vent 12c are connected to the corresponding support surface of insulation cover 8 ([0052], Fig. 6).   Adachi teaches the protrusions of the terminals as 

    PNG
    media_image8.png
    480
    718
    media_image8.png
    Greyscale

It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate a connection surface as to connect the terminals and exhaust vent to the support plate as to improve the structure of the battery [0009] by decreasing the pressure inside the battery case and prevent the battery cell itself from being opened or broken ([0050], Fig. 5, 6).
As to Claim 50:
	DeMar discloses panels (sealing plate and bottom plate) connected to an upper surface and a lower surface of the rectangular cell (see fig. 7 below);

    PNG
    media_image7.png
    619
    705
    media_image7.png
    Greyscale

end plates (first and second frame) disposed on two end surfaces of the rectangular cell; and 
side plate (third frame) disposed on external side surface of two outermost rectangular cells, wherein both the end plates and the side plate are connected to two panels (Fig. 7 above), and each of inner wall surfaces of the first frame and the second frame facing toward the rectangular cell.
	However, DeMar does not disclose the support and connection surface.
In the same field of endeavor, Adachi also discloses a battery pack comprising of rectangular cell in a housing 7 (see Fig. 6) similar to that of DeMar.  Adachi further discloses connection surface as 
    PNG
    media_image5.png
    579
    769
    media_image5.png
    Greyscale
shown below where the terminals 12a/12b and exhaust vent 12c are connected to the corresponding support surface of insulation cover 8 ([0052], Fig. 6).
It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate a connection surface as to connect the terminals and exhaust vent to the support plate as to improve the structure of the battery [0009] by decreasing the pressure inside the battery case and prevent the battery cell itself from being opened or broken ([0050], Fig. 5, 6).
Claims 51 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over DeMar, US 20190044114, as applied to Claim 36 above, and further in view of Mardall et al., US 20170214008 (hereinafter, Mardall).
As to Claim 51:
	DeMar discloses a rectangular cell as discussed above but does not further a heat exchange plate as claimed.
	In the same field of endeavor, Mardall also discloses a battery pack having housing and sealing/bottom plate similar (Fig. 4, Abstract) similar to that of DeMar.  Mardall further discloses that thermally conductive fins can be include to the external surface of the enclosure base plate as to enhance thermal energy withdrawal [0015].

As to Claims 54-55:
	DeMar discloses the battery can be used with a vehicle but does not disclose that it is arranged at a bottom of the vehicle.	
In the same field of endeavor, Mardall also discloses a battery pack having housing and sealing/bottom plate similar (Fig. 4, Abstract) similar to that of DeMar.  Mardall further discloses that the battery is arranged at a bottom of the car (Fig. 1 and 2) as to allow more space for the trunk and the passengers of the vehicle.  
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to arrange the bottom to be at the bottom of the car of DeMar as taught by Mardall as to allow more space for the trunk and the passengers of the vehicle.
Regarding the limitation that the battery is within a certain percentage of the size of the car, it would have been further obvious to arrange and size the battery to be within a certain percentage of the car as taught by at least Figure 1 and 2 of Mardall so that additional structure can surround the battery for thermal management and/or support/barrier against external impact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/               Primary Examiner, Art Unit 1723